DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on March 22, 2021 were received and fully considered. Claims 1, 3, 23, 25, 48, and 51 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 22, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim 
Regarding claim 1, the claim recites a series of steps or acts for detecting an event of sleep disordered breathing of a user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining... from the received input audio signal, at least one reliable respiration epoch (RRE), wherein a period of the received input audio signal is classified as RRE based on whether the period includes a plurality of sections respectively satisfying a start criterion and a middle section criteria, the middle section criteria comprising a period of audible breathing; detecting, wherein to determine the at least one RRE, each frame of a plurality of frames of the input audio signal is analysed to determine whether audio signal levels of a current frame commenced after a predetermined number of seconds of repetitive and uninterrupted signal types determined from audio signals of one or more preceding frames, and that such signal types continued in subsequent frames; detecting...based on data in at least one determine RRE, presence of a sleep disordered breathing event.”

This step describes a mathematical calculation and/or mental process. Further, the steps of are capable of being performed mentally by looking at input audio signal data and making a mental assessment that there is presence of sleep disordered breathing event.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the mathematical calculation and/or mental process, the claim recites the following additional limitations: 
“...receiving, in a processor, an input audio signal representing sounds of the user during a period of sleep... outputting, from the processor, for providing via a 

These additional limitations are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the mental process. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and measuring activity used in sleep detection methods prior to Applicant's invention. The method steps recited in claim 1 are recited at such a broad level of generality that they would tie up any technology directed to detecting sleep disordered breathing events. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and measuring steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 23 recites mirrored apparatus limitations and are also not patent eligible for substantially similar reasons.
Dependent claims 2-22 and 24-51 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-51 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “determining, in the processor, from the received input audio signal, at least one reliable respiration epoch (RRE), wherein a period of the received input audio signal is classified as RRE based on whether the period includes a plurality of sections respectively satisfying a start criterion and a middle section criteria, the middle section criteria comprising a period of audible breathing; detecting, wherein to determine the at least one RRE, each frame of a plurality of frames of the input audio signal is analysed to determine whether audio signal levels of a current frame commenced after a predetermined number of seconds of repetitive and uninterrupted signal types determined from audio signals of one or more preceding frames, and that such signal types continued in subsequent frames,” which in combination with the rest of the claimed invention is allowable over the prior art of record. The closest teachings to the currently claimed invention were the references cited in the previous office action (Rodriguez and Ishikawa). While the prior art of record has set forth apnea detecting via analysis of breathing segments/frames, the unique manner in which the present application classifies RRE (as reflected in the current amendment) has not been set forth in the prior art. Independent claim 23 recites mirrored limitations in apparatus form and are thus allowable over the prior art for substantially similar reasons.
Claims 1-51 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B and prior art rejections raised in the previous office action were persuasive in view of amendment. These rejections are withdrawn.
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue the following:
The claimed invention does not fall within the abstract idea of mathematical calculation and/or mental process
Applicant contends that the claimed invention cannot be practically performed in the human mind such as with the step of “outputting, from the processor, for providing via a screening device, an indicator of the detected sleep disordered breathing event for helping the user to seek further diagnosis or treatment”
Even if the claimed invention recites an abstract idea, it is integrated into a practical application (improvement), i.e. more accuracy with improved signal processing

Examiner respectfully disagrees. 
Again, the claimed invention recites limitations indicative of a judicial exception as identified in the corresponding rejection heading above. Examiner maintains that a human could also discern RRE from the received input audio signal mentally or using pen and paper. While the claimed invention recites an outputting step, this limitation amounts to extra-solution activity and does not integrate the identified judicial exception into a practical application. See MPEP 2106.05g. Lastly, Examiner is not persuaded by applicant’s “improvement” argument as the purported improvement appears to lie within the judicial exception itself (alleged more accurate way to calculate RRE). However, the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981).
	For these reasons, Examiner maintains the 35 USC 101 rejections.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791